DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roesch et al. (US Patent 6,880,457; hereinafter Roesch).
With regards to claim 15, Roesch discloses a printing method for printing a printing pattern (4A-C) on a printing target material (7) having a circular cylindrical surface as a printing target surface (col. 2, lines 30-35; FIG. 1), the printing method comprising: 
a first step of forming the printing pattern of ink on a surface of an intermediate transfer member (1; col. 6, lines 2-20); 
a second step of bringing the printing target surface (surface of 7) into contact with the surface of the intermediate transfer member (1), and rotating the printing target material, while maintaining the printing target surface in contact with the surface of the intermediate transfer member, to transfer the printing pattern to the printing target surface (col. 7, lines 15-35); 
a third step of increasing viscosity of the ink to predetermined viscosity by irradiating the printing pattern transferred to the printing target surface in the second step with first light (via 10; col. 6, lines 49-56 and col. 7, lines 51-56); and 
a fourth step of curing the ink of the printing pattern after the third step by irradiating the printing pattern with second light different from the first light (col. 6, lines 57-64 and col. 7, lines 51-65; it is noted that the second light 10’ is a separate and different entity from the first light 10), wherein 
the third step is performed on the printing pattern transferred on the printing target surface after the printing pattern is transferred to the printing target surface of the printing target material and before the printing pattern is brought into first contact with the surface of the intermediate transfer member (col. 7, lines 15-35), and 
the fourth step is performed after the printing target material is separated from the intermediate transfer member (FIG. 1, the light 10’ is applied at position 6, which is downstream of position 5, instead of position 5 where the intermediate transfer member 1 is located).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Roesch et al. (US Patent 6,880,457; hereinafter Roesch) in view of Freres (US Patent 3,385,209).

With regards to claim 1, Roesch teaches a printing method for printing on a printing target material (7) having a circular cylindrical surface as a printing target surface (col. 2, lines 30-35; FIG. 1), comprising: 
a first step of forming a printing pattern of ink on a surface of an intermediate transfer member (1; col. 6, lines 2-20); 
a second step of supporting the printing target material (7) and of transferring the printing pattern (4A-C) to the printing target surface (7) by causing the printing target surface to abut on the surface of the intermediate transfer member (1) and by causing the printing target material to roll along the surface of the intermediate transfer member (col. 6, lines 36-48); 
a third step of increasing viscosity of the ink to predetermined viscosity by irradiating the printing pattern transferred to the printing target surface with first light (via 10; col. 6, lines 49-56 and col. 7, lines 51-56); and 
a fourth step of curing the ink by irradiating the printing pattern with second light (via 10’) different from the first light (col. 6, lines 57-64 and col. 7, lines 51-65; it is noted that the second light 10’ is a separate and different entity from the first light 10), wherein 
in the third step, the first light is applied to a region of the printing target surface of the printing target material abutting on the intermediate transfer member and rolling (see FIG. 1; col. 6, lines 49-56), and 
in the fourth step, the second light (10’) is applied to the printing target surface (surface of 7) while the printing target material (7) is separated from the intermediate transfer member (1) (FIG. 1, the light 10’ is applied at position 6, which is downstream of position 5, instead of position 5 where the intermediate transfer member 1 is located).
However, Roesch is silent regarding (italicized portion highlights features not taught) a second step of supporting the printing target material by making a backup member abut on the printing target surface.
Freres teaches a printing method for printing on a printing target material having a circular cylindrical surface (col. 1, lines 22-27) and a step of supporting the printing target material (C; col. 2, lines 17-20; FIG. 1-3) by making a backup member (53, 55) abut on the printing target surface (col. 3, lines 30-54).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of cylindrical object supporter (9) as taught by Roesch with another known type of cylindrical object supporter (i.e. starwheel S having rollers 53, 55) as taught by Freres to allow the objects to rotate (col. 3, lines 49-53; Freres) for printing purposes as originally intended.
	Furthermore, Roesch, as combined with Freres, is silent regarding (italicized portion highlights features not taught) in the third step, the first light is applied to a region of the printing target surface of the printing target material abutting on the intermediate transfer member and rolling, the region being a part of the printing target surface that to which the printing pattern is transferred after abutting on and departing from the intermediate transfer member and before abutting on the backup member,
	When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious (Sakraida v. AG Pro, Inc., 425 U.S. 273 [189 USPQ 449] (1976)).  In this particular case, Roesch teaches a generic location of the first light being that the location “takes place between each ink transfer operation at or in the immediate vicinity of the ink transfer position” (col. 6, lines 55-57) and rearranging the first light within the location as taught and performing the same function it had been known to perform would yield no more than one would expect from such an arrangement.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rearrange the first light as taught by Roesch, as combined with Freres, including the region as claimed with reasonable expectation of functioning as originally intended.

With regards to claim 2, Roesch, as combined with Freres, teaches (citations to Roesch unless specified otherwise) the printing method according to claim 1, wherein the printing target material is rotated more than one turn in the second step (col. 7, lines 15-35).

With regards to claim 3, Roesch, as combined with Freres, teaches (citations to Roesch unless specified otherwise) the printing method according to claim 1, wherein after transferring the printing pattern and irradiating the first light on one ink color, the second step and the third step are performed on a different color (col. 7, lines 15-35), and then the fourth step is performed (col. 7, lines 36-40).

With regards to claim 4, Roesch, as combined with Freres, teaches (citations to Roesch unless specified otherwise) the printing method according to claim 1, wherein an exposure amount to the printing target surface given by the first light is smaller (“dried at least partially” suggests lower exposure; col. 7, lines 15-35) than an exposure amount required for curing the ink (“final drying” suggests adequate exposure for drying the printed image; col. 7, lines 36-40).

With regards to claim 5, Roesch, as combined with Freres, teaches (citations to Roesch unless specified otherwise) the printing method according to claim 1, wherein the second light (which provided “final drying”) is more intense than the first light (which only provides partial drying; see also claim above; col. 7, lines 15-40).

With regards to claim 6, Roesch, as combined with Freres, teaches (citations to Roesch unless specified otherwise) the printing method according to claim 1, wherein transfer in the second step and light irradiation in the third step are performed simultaneously at least in a certain period of time (col. 7, lines 15-22).

With regards to claim 7, Roesch, as combined with Freres, teaches (citations to Roesch unless specified otherwise) the printing method according to claim 1, wherein the ink is photo-curing ink and each of the first light and the second light is ultraviolet light (col. 7, lines 51-57).

With regards to claim 8, Roesch, as combined with Freres, teaches (citations to Roesch unless specified otherwise) the printing method according to claim 1, wherein the ink is thermosetting ink and each of the first light and the second light is infrared light (col. 7, lines 51-57).

With regards to claim 9, Roesch, as combined with Freres, teaches (citations to Roesch unless specified otherwise) the printing method according to claim 1, wherein the printing target material has light-transmitting property (col. 4, lines 23-28, notably glasses would have light-transmitting property).

With regards to claim 10, Roesch teaches a printing apparatus for printing on a printing target material (7) having a circular cylindrical surface (surface of 7) as a printing target surface (col. 2, lines 30-35; FIG. 1), comprising: 
an intermediate transfer member (1) which temporarily holds a printing pattern (4A-C) of ink (FIG. 1; col. 6, lines 2-20); 
a holder (9) which holds the printing target material and make the printing target surface (surface of 7) abut on a surface of the intermediate transfer member (col. 6, lines 36-48); 
a driver (8) which rolls the printing target material along the surface of the intermediate transfer member (col. 6, lines 21-48); 
a first light irradiator (10) which irradiates the printing target surface with first light at a position downstream from an abutting position with the intermediate transfer member as viewed in a moving direction of the printing target surface of the printing target material rolling along the surface of the intermediate transfer member and increases viscosity of the ink to predetermined viscosity (col. 6, lines 49-56 and col. 7, lines 51-56); 
a mover (9) which moves the printing target material (7) after being irradiated with the first light (10) and the intermediate transfer member (1) relative to each other to positions separated from each other (col. 6, lines 58-63; FIG. 1); and 
a second light irradiator (10’) which irradiates the printing target material separated from the intermediate transfer member with second light and cures the ink (col. 6, lines 57-64 and col. 7, lines 51-65).
However, Roesch is silent regarding (italicized portion highlights features not taught) a holder (9) which holds the printing target material by making a backup member abut the printing target surface.
Freres teaches a holder (starwheel S; FIG. 1-3) which holds the printing target material (C; col. 2, lines 17-20; FIG. 1-3) by making a backup member (53, 55) abut the printing target surface (col. 3, lines 30-54).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of cylindrical object supporter (9) as taught by Roesch with another known type of cylindrical object supporter (i.e. starwheel S having rollers 53, 55) as taught by Freres to allow the objects to rotate (col. 3, lines 49-53; Freres) for printing purposes as originally intended.
	Furthermore, Roesch, as combined with Freres, is silent regarding (italicized portion highlights features not taught) a first light irradiator which irradiates the printing target surface with first light at a position downstream from an abutting position with the intermediate transfer member and upstream from an abutting position with the backup member as viewed in a moving direction of the printing target surface,
	When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious (Sakraida v. AG Pro, Inc., 425 U.S. 273 [189 USPQ 449] (1976)).  In this particular case, Roesch teaches a generic location of the first light being that the location “takes place between each ink transfer operation at or in the immediate vicinity of the ink transfer position” (col. 6, lines 55-57) and rearranging the first light within the location as taught and performing the same function it had been known to perform would yield no more than one would expect from such an arrangement.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rearrange the first light as taught by Roesch, as combined with Freres, including the region as claimed with reasonable expectation of functioning as originally intended.

With regards to claim 11, Roesch, as combined with Freres, teaches (citations to Roesch unless specified otherwise) the printing apparatus according to claim 10, wherein the intermediate transfer member (1) includes a blanket which is made of elastic resin (“rubber blanket”; col. 6, lines 2-7) with a surface having a circular cylindrical shape (FIG. 1), and the blanket carrying the printing pattern (4A-C) on its surface rotates while abutting on the printing target material and transfers the printing pattern to the printing target material (col. 7, lines 15-35).

With regards to claim 12, Roesch, as combined with Freres, teaches (citations to Freres unless specified otherwise) the printing apparatus according to claim 10, wherein the backup member includes a plurality of roller members (53, 55) abutting on the printing target surface (C) on an opposite side of the intermediate transfer member relative to a center of rotation of the printing target material (col. 4, lines 37-60; FIG. 1-3).

With regards to claim 13, Roesch, as combined with Freres, teaches (citations to Roesch unless specified otherwise) the printing apparatus according to claim 10, wherein the ink is photo-curing ink and each of the first light and the second light is ultraviolet light (col. 7, lines 51-57).

With regards to claim 14, Roesch, as combined with Freres, teaches (citations to Roesch unless specified otherwise) the printing apparatus according to claim 10, wherein the ink is thermosetting ink and each of the first light and the second light is infrared light (col. 7, lines 51-57).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853